Order, Family Court, New York County (Mary Bednar, J.), entered on or about September 13,1994, which, insofar as appealed from, denied defendant’s motion for a downward *485modification of his child support obligation, unanimously affirmed, without costs.
The wishes of defendant’s second wife that her income no longer be used to pay defendant’s child support obligation is not a change of circumstances warranting a downward modification of support. The court obligated defendant, not his second wife, to pay child support, and if the latter has had a change of heart as to how she wishes family resources to be allocated, then defendant must find some other means of meeting his obligation (see, Hickland v Hickland, 39 NY2d 1, 6, cert denied 429 US 941; Ferlo v Ferlo, 152 AD2d 980, 980-981). Concur—Rosenberger, J. P., Nardelli, Williams, Tom and Mazzarelli, JJ.